284 F.3d 604
Brandon HAYNES, Petitioner-Appellee,v.Burl CAIN, Warden, Louisiana State Penitentiary, Respondent-Appellant.
No. 00-31012.
United States Court of Appeals, Fifth Circuit.
March 4, 2002.

Henry Clay Walker (argued), Walker, Tooke & Lyons, Shreveport, LA, for Petitioner-Appellee.
Catherine M. Estopinal, Asst. Dist. Atty. (argued), Shreveport, LA, for Respondent-Appellant.
Appeal from the United States District Court for the Western District of Louisiana; Donald E. Walter, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Nov. 27, 2001, 5 Cir., 2001, 272 F.3d 757)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.